People v Brown (2017 NY Slip Op 01220)





People v Brown


2017 NY Slip Op 01220


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2015-10224
 (Ind. No. 1104/13)

[*1]The People of the State of New York, respondent,
v Oneick A. Brown, appellant.


Michael A. Ciaffa, Uniondale, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Yael V. Levy and W. Thomas Hughes of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Harrington, J.), rendered June 25, 2015, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's claim that he should be afforded the opportunity to move for leave to withdraw his plea of guilty because he did not receive the sentence that had been promised is unpreserved for appellate review because the defendant did not move for leave to withdraw his plea of guilty on that basis (see People v Collier, 71 AD3d 909, 911). In any event, the defendant's contention is without merit.
Contrary to the defendant's contention, there is no basis in the record to conclude that he received ineffective assistance of counsel.
CHAMBERS, J.P., AUSTIN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court